DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-92 are presented for examination. 

3.	Claims 1-57, 60, and 68-80 have been canceled, claim 8 has been amended, and new claims 81-92 have been added.

4.	This allowance of application 15/201181 is in response to Applicant’s claim amendments and remarks filed on February 3, 2021.

5.	Application 15/201181 was filed on July 1, 2016.  

6.	Application 15/201181 is a CON of application 11/441476 (patent US 9386327) filed on May 24, 2006.

7.	A 35 USC 101 rejection (Double Patent type) has not been applied to application 15/201181 because it contains slightly different features than application 11/441476 and US 9386327.

8.	Claim 58 recites “a first network apparatus configured to,” “a second network apparatus configured to” and “computerized logic [] configured to.”  Applicant’s remarks (page 17 of Remarks) that “a person of ordinary skill in the art reading the specification would understand each of the terms ‘first network apparatus,’ ‘second network apparatus,’ and ‘computerized logic’ to have a sufficiently definite meaning as the name for the structure that performs the corresponding recited function.”   Based on specification support, the recited “first network apparatus [] to record” can be any of the following hardware (specification page 1) “consumer electronics devices,” “DVR,” (page 3) “a premises recording device,” (page 11) “any type of recording mechanism and/or software environment or function whereby content sent over a network can be recorded and selectively recalled, including without limitation so-called ‘personal video recording’ (PVR) functions or devices” and (page 28) “it will be recognized that virtual content recording services and apparatus may be used consistent with the present invention.”  Based on specification (pages 11 and 28), the “apparatus” can be any software and/or virtual type of recorder.  According to Merriam-Webster dictionary, “apparatus” is defined as “a set of materials or equipment designed for a particular use.”  As remarked by Applicant, the “apparatus” is the name/placeholder given for the structure that performs the corresponding recited function.  The recited “apparatus” cannot be any of virtual and/or software as described in instant specification (pages 11 and 28), otherwise a 35 USC 101 rejection (112(F) type) is required.  Based on the hardware structural support (e.g., DVR) provided in the specification, the recited “apparatus” has hardware structural support.  Hence, a 35 USC 101 rejection (112(f) type) is not necessary.

Claim Interpretations

9.	Claim 58 recites “a first content distribution network” and “a second content distribution network.”  Specification (page 2) states “access to the IP distribution network,” (page 3) states “facilitating broad distribution of the copyrighted content over the P2P network, e.g., the Internet,” (page 4) states “content within the network for distribution purposes" and “a personal content distribution system,” (page 5) states “the distribution system is operative to selectively insert second content with the first content for delivery,” (page 8) states “generalized content distribution architecture (CDA),” (page 15) states “a personal content server located, e.g., at the head-end of the bearer (cable) network;  this server distributes content to the remote requesting location(s),” (page 17) states “various components of the network”… “one or more application distribution servers"...  "the distribution server(s) 104, VOD servers 105 and CPE(s) 106 are connected via a bearer (e.g., HFC) network,"  fig 2 shows “local dist. Network” and “remote dist. Network.”  

Liskov et al. (US 7340510) col 1 lines 16-35 state “content delivery networks allow content such as Internet-based media (Web Media) to be distributed to caching servers at various locations on the Internet, and then accessed from those servers by a plurality of users” and col 2 lines 15-17 state “conventional CDNs provide banks of content servers in proximity to users to field requests for CDN material contained therein.”  
Liskov teach a specific network known as Content Delivery Network and explains its specific features.  Hernandez do not explicitly state various distribution networks.  For this reason, Son et al. (US 7159235) (col 2 lines 1-35) state "an interactive information distribution system" that "provides scalable streaming of content to cable plants, digital subscriber line (xDSL) plants, terrestrial distribution networks, satellite distribution networks, private network, the Internet, and the like” and “the storage of the content in IP format minimizes the amount of data conversion otherwise required to stream content between different types of networks,” (col 3 lines 1-15) states “from a common distribution source such as a video stream server, to various types of access network domains”, “allows for an extension of Internet protocols into traditionally non-Internet networks,” and (col 3 lines 45-54) states “a plurality of local head ends 101 that may be remotely located [] the stream distribution network 104 connectivity.”  

This interpretation is applied to all the claims.


10.	Claim 58 recites “client device is authorized to receive the recorded digitally rendered content.”  Specification (page 26) states “access by others who have authorized access to the content-based network,” (page 29) states “if the content is switched on for the requesting subscriber at the BSA switch, the remote access request is authorized, and the content ported to the remote gateway 268 for delivery to the remote device,” (page 31) states “an authorized service domain (ASD) approach is utilized for protecting content delivered to the RCD” and (page 53) states “for later download and viewing at the subscriber’s premises (or those of other subscribers authorized to view the content).”  Based on the specification explanations, a user/others who is/are either a “subscriber” and/or has a “cookie with user information of the user’s domain” is authorized to access the respective network and/or content on the network.   However, based on Applicant’s remark(s) in the Pre-Appeal Conference Request that “content” is not “recorded digitally rendered content,” then there is no support for this in the disclosure.  This interpretation is applied to all the claims.

11.	Claim 58 recites “digitally rendered content” and claim 72 recites “list of pre-determined digitally rendered content.”  Specification (page 43) states “a listing of available titles" and (page 44) states "a pre-screened listing of available content, such as where only those titles which the user has previously purchased or downloaded to their DVR are presented for selection.”  The specific feature “has previously purchased or downloaded” are particular pre-determined digitally rendered content when the specifics are recited in the claims.  Based on Applicant’s remark(s) in the Pre-Appeal Conference Request that “content” is not “recorded digitally rendered content,” then there is no support for this in the disclosure.  This interpretation is applied to all the claims.

12.	Claims 58, 81 and 86 recite “digitally rendered content has previously been recorded for distribution.”  Specification (page 11) states “any type or recording mechanism and/or software environment or function whereby content sent over a network can be recorded and selectively recalled.”  According to Dictionary, “recorded” is defined as “(of sound or a performance) converted into a permanent form for subsequent reproduction or broadcast.”  According to Dictionary, “recording” is defined as “the action or process of recording sound or a performance for subsequent reproduction or broadcast.”  Further, the following prior art provide additional explanation.

	Prior art Gurvey (US 7603321) (col 3 lines 16-26) state “authenticated distribution of live event content recordings by all means of delivery, transmission retrieval now known or hereafter devised both on and off site from where the live event takes place,” and (col 17 lines 20-21) states “previous studio Recordings that are now being shared for free and crippling the Recording industry.”

	Prior art Pecus (US 7237017) (col 5 line 65 –to- col 6 line 7) states “where it is desired to distribute multimedia content corresponding to a live event, CP 100 may include media create facilities, such as a television or radio studio or mobile equipment for broadcasting live events at a location” and “where the multimedia content is not live, e.g., previously recorded movies or programming for on-demand viewing, CP 100 may include facilities for storing the multimedia content.”

	Prior art Dempski (US Pub 20040113936) [0043] states “a machine-readable program guide embodied as a data stream on one or more program channels can effectively control subscriber recorders to record previously-requesting content when the distribution network can most advantageously distributed requested content.”

	Based on the specification support and the prior art explanations, the specification support provides the interpretation applied to all the claims.

13.	Claims 65-67 recite “storage of the digitally rendered content in the cloud-based storage apparatus comprises storage within a virtual storage apparatus.”  Since the disclosure nowhere states “cloud-based” and/or “cloud,” then Applicant’s remarks (Page 15 of Remarks filed on January 13, 2020) state “content storage locations (devices) connected via network “clouds” (being a ubiquitous term of “network based”)” which is supported by Wikipedia’s explanation of “cloud computing.” According to Wikipedia, “cloud computing” is defined as “cloud computing is the on-demand availability of computer resources, especially data storage and computing power, without direct active management by the user.  The term is generally used to describe data centers available to many users over the Internet.”  “Cloud computing relies on sharing of resources to achieve coherence and economies of scale.”  Since the recited “virtual storage apparatus” of the recited “cloud-based [] comprises [] storage within a virtual storage apparatus” can be considered a “resource,” the recited feature is supported by Wikipedia’s explanation.  Based on Applicant’s remark(s) in the Pre-Appeal Conference Request that “content” is not “digitally rendered content,” then there is no support for this in the disclosure.  This interpretation is applied to all the claims.

14.	Claim 82 recites “common subscriber.”  Specification (page 9) states “business method for establishing common billing between a MSO subscriber’s local network and remote access to content through a (mobile) client device” (page 22) states “a plurality of remote client devices share a common server or infrastructure.”  Application 11/5441476 original claim recites “said first device and said second device are associated with at least a common one of said plurality of subscribers, said association being determined at least in part by said at least one user providing authentication information via said second device.”  The recitation directs that the user provides authentication information via the second device, however there is no recitation, indication or clarification that the authentication provided by the user on the second device also applies to the first device.  Both devices may be associated via one user, however the user still must enter an authentication on each individual device.  

According to prior art Ma (US Pub 20050021940) [0012] teach “by authenticating one or more additional wireless communication devices using a common subscriber identification mechanism, a number of benefits may be provided to a consumer of wireless services.  These benefits include improved per minute wireless rates, ease of activating and evaluating the operation of a new wireless communication device, and consolidation of multiple billing statements.”  

Another prior art Schneider et al. (US Pub 20070115922) [0398] [0399] teach “common subscriber attribute or characteristic indicative of work assignment or employment within a research engineering division.”  

Another prior art Grossman (US Pub 20060242267) [0036] teach “common subscriber profiling (CSP)” and “a customer profile may emerge [] to more effectively target content.”  

And, another prior art Hurtta et al. (US 6975850) (col 7 lines 21-26) teach “common subscriber profile definitions, which include services available to more than one subscriber.  Such definitions could include APNs to which all subscribers having that profile are entitled to use (unless they are specifically denied that use by means of an exception).”  

The instant disclosure specification (page 9) provides that the common subscriber has a common billing and (page 22) provides that the remote client devices share a common server or infrastructure.  While the specification (pages 9 and 22) state “the common subscriber has a common billing” and “a common server,” Applicant remarked (page 10 of Remarks filed on June 25, 2019) that “Applicant’s specification as filed clearly establishes support for at least one possible interpretation of the term ‘common’ in the context of Applicant’s claims 69 and 76; i.e., the same subscriber or user of the claimed first computerized client device and the second computerized client device.”  Examiner could not find any support in the specification for Applicant’s interpretation.  Based on the filing date of the invention, based on prior art evidence, and based on specification explanations, the interpretation of the common subscriber having a common billing is applied to all the claims.

15.	Claim 84 recites “the logical relationship comprising a theme, the network content comprising a data encoding appropriate for the delivery thereof.”  Instant specification (page 9) states “executable software the implements a certain functionality or theme.  The themes of applications vary broadly across any number of disciplines and functions (such as on-demand content management, e-commerce transactions, brokerage transactions, home entertainment, calculator etc.), and one application may have more than one theme,” (pages 32-33) state “the term ‘logically proximate’ refers to secondary content which bears some direct or indirect logical relationship to the primary content.  For example, a logically proximate advertisements for the movie ‘Pirates of the Caribbean’ might be for Disneyland, which includes a ‘Pirates of the Caribbean’ theme ride” and “the term ‘network context’ refers to secondary content which bears some logical of deterministic relationship to one or more network operational, business, or other parameters.  For example, logically proximate secondary content based on network context may be that which is properly encoded to be delivered over the relevant distribution path, which fits the allotted time, which maximizes bandwidth or profits, etc.”  “Hence, while the original delivery of the target primary content might have advertising that is effectively randomized in terms of logical proximity or network context, the network operator can, using the apparatus and methods of the present invention, dynamically adjust the secondary content based as desired before it is delivered to the remote user/RCD” and (page 36) states “in another variant, the content or theme of the secondary content itself (as well as optionally its physical parameters) can be used as a basis for selection/insertion [] users may be more receptive to this type of advertising or promotions that others.”  Based on specification explanations, there are variations of “themes” that can be applied to claim 73.  The theme of applications (specification page 9) that are on-demand, pay-per-view, subscription, programming content, etc. are applied to the claims.  Other themes comprise (specification page 13) states “purchase,” (page 44) states “a subscription or purchase” and “determine if the user’s subscription or other access privileges allows him to watch the desired program” and (page 52) states “an incentive or feature as part of the subscriber’s subscription plan.”

Reason for allowance
16.	Claim 58 of the present invention is directed towards a computerized Network Apparatus (NA) comprising:  A) a 1st NA configured to record Digitally Rendered Content (DRC), and distribute the DRC to a Computerized Client Device(s) (CCD(s)) at a 1st location via a 1st Content Delivery Network (CDN); B) a 2nd NA in data communication with the 1st NA and configured to receive data representative of a request to access the DRC from a CCD located at the 2nd location served by a 2nd CDN; and C) a computerized logic in data communication with the 1st NA and the 2nd NA.  Based at least on (i) the received data representative of the request and (ii) data indicating that the DRC has previously been recorded for distribution to the CCD(s) at the 1st location, the computerized logic, when executed, is configured to determine that the CCD located at the 2nd location is authorized to receive the DRC and is configured to cause delivery of the RDC to the CCD at the 2nd location via the 2nd CDN.  Independent claim 58 identifies the uniquely distinct combination of features:
computerized network apparatus
first network apparatus configured to record digitally rendered content, and distribute the digitally rendered content to one or more computerized client devices located at a first location via a first content distribution network
second network apparatus in data communication with the first network apparatus and configured to receive data representative of a request to access the digitally rendered content from a computerized client device located at a second location served by a second content distributed network
computerized logic in data communication with the first network apparatus and the second network apparatus and configured to, when executed:
** based at least on 
(i) the received data representative of the request 
(ii) data indicating that the digitally rendered content has previously been recorded for distribution to the one or more computerized client devices located at the first location, determine that the computerized client device located at the second location is authorized to receive the recorded digitally rendered content
** cause delivery of the recorded digitally rendered content to the user client device at the second location via the second content distribution network
(specification page 4) certain activities are generally recognized as not being in violation of a content owner’s copyright (i.e., recording or storing the content for later viewing)
(specification page 11) the term “DVR” (digital video recorder) refers to generally to any type or recording mechanism and/or software environment or function whereby content sent over a network can be recorded and selectively recalled.

17.	Claims 81 and 86 of the present invention are directed towards Digitally Rendered Content (DRC) is delivered over a 1st network and a 2nd network.  Via a 1st network from a 1st Computerized Client Device (CCD) at a 1st location, Data Representative (DR), of a 1st request to store DRC, is received. The DRC is stored for distribution to the 1st CCD that is at the 1st location.  Receiving from a 2nd CCD via a 2nd network in data communication with the 1st network, DR of a 2nd request for access to the DRC from a 2nd CCD.  The 2nd CCD is disposed at a 2nd location different from the 1st location.  Based at least in part on the DRC having been previously stored for distribution to the 1st CCD at the 1st location, the DRC provisioning to the 2nd CCD authorization is determined.  The DRC is delivered to the 2nd CCD.  Based at least in part on the 2nd location, 2nd Digital Content (DC) is selected for delivery or use with the DRC.  The 2nd DC selection comprises selecting the 2nd DC from a plurality of pre-determined DRC based at least in part on previous activity of the 1st CCD at the 1st location.  Independent claims 81 and 86 each identify the uniquely distinct combination of features:
delivering digitally rendered content over a first network and a second network
receiving, via a first network from a first computerized client device at a first location, data representative of a first request to store digitally rendered content;
causing storage of the digitally rendered content for distribution to the first computerized client device at the first location;
receiving, via a second network in data communication with the first network, data
representative of a second request for access to the digitally rendered content from a second computerized client device, the second computerized client device disposed at a second location different from the first location;
determining to authorize provision of the digitally rendered content to the second computerized client device based at least in part on the digitally rendered content having been previously stored for distribution to the first computerized client device at the first location;
causing delivery of the digitally rendered content to the second computerized client device;
selecting, based at least in part on the second location, second digital content for delivery or use with the digitally rendered content 
wherein the selecting of the second digital content comprises selecting the second digital content from a plurality of pre-determined digitally rendered content based at least in part on previous activity of the first computerized client device at the first location
(specification page 15) the request program was previously stored on the subscriber’s DVR attached to the local (cable) network.

18.	While the summary is on approx. page 38, regarding allowable subject matter of claims 5, 81 and 86 presented above, the closest prior art (Hernandez et al., US Pub 20030149884; Son et al., US 7159235; Margolus et al., US Pub 20020038296; Valko et al., US Pub 20040246933; Alve, US Pub 20070027809; Garvey, US 7603321 col 1 lines 35-45, col 3 lines 16-21, col 6 line 64 –to- col 7 line 4, col 7 lines 20-36, col 17 lines 10-22, col 18 lines 20-28, col 19 lines 60-67, col 20 lines 45-54, col 21 lines 11-32, col 22 lines 52-67, col 23 lines 11-63; Gazdzinski, US Pub 20070094691; Rajaniemi et al., US Pub 20030130008; Ma, US Pub 20050021940 [0012]; Ball et al., US Pub 20020161835; Champagne et al., US 76536689; Chaudhri et al., US Pub 20030149581; Denny, US 7558837; Flynn et al., US Pub 20080162623 [0077]-to-[0081]; Girouard et al., US 7222163; Lynn et al., US 7260564; Monteiro, US 7228359; Watson et al US 8272020; Ho, US 7636792 (14)-to-(18); Inoue et al., US Pub 20060168119 [0220]; Joshi et al., US Pub 20050132191 [0013] [0027]; Grecco et al., US Pub 200301088023 [0014] [0015]; and Gurvey, US 7603321; and ) disclose the creation and use of electronic information.  In particular, to the creation, modification, maintenance, and controlled distribution and presentation of protected electronic content.  In some environments, a Web Site (WSI) is often the vehicle for the distribution and presentation of electronic information content.  Due to programming and architectural constraints associated with WSi design, operation, and maintenance, WSi content is frequently difficult and expensive to manage.  Content must generally be updated on a regular basis, which requires substantial investments.  WSis and similar content presentation systems are susceptible to deep linking tactics, wherein a 1st site is linked to content located at a 2nd site in such a manner that the identity of the 2nd site as creator or originator of the content is obscured or altogether lost.  The system and methods according to the invention enable creation and modification of electronic Protected Data Structures (PDSs), and the controlled distribution and presentation, e.g., “syndication,” of such structures; and provide tools for monitoring the use and distribution of protected content.  The systems and methods according to the invention help to ensure proper attribution of the creation and ownership of PDSs, and to prevent copying and other misuse of protected content.  They further facilitate tracking or “version control” of modified or republished electronic content.  In one aspect, a Content Editor (CE) is provided to a system for creating, modifying, and storing protected electronic content.  Preferred CEs are adapted to create Data Structures (DSs) such as computer files comprising embedded identification and Control Content (CC) as well as Presentation Content (PrC).  The content of such data structures may be static (e.g., still or animated graphic or text messages) or dynamic (e.g., interactive structures adapted for both presentation and acceptance of information, such as interactive user poll presented by a Graphical User Interface [GUI]).  IDentification Content (IDC) provided by CEs may include unique identification codes or other embedded means of associating such DSs with unique identifiers.  CC may comprise a wide range of content adapted for controlling access to the DSs, or for tracking or monitoring the use of such structures.  CC may comprise counters specifying a selected number of times the content of the DS may be accessed by a given uniquely-identified user (e.g., a Content Player [CPy], or by any number of authorized users).  CC may comprise content for enabling the polling of authorized users for information (e.g., information such as user satisfaction or criticism of the DS, its contents, or associated systems).  Or, CC may comprise authorization structures adapted to authorize user access only upon satisfaction of conditions specified by the content owner.  For example, access may be conditioned upon acceptance of commercial terms including payment terms, license agreements, or requests for consumer or other user information.  In another aspect, a Control Manager (CM) is provided for controlling and monitoring access and provided to use PDSs.  The CM may reside on a server attached to and over a network (e.g., Internet).  CMs verify that users (e.g., CPys are authorized to access PDSs, and optionally monitor use and access of DSs.  For example, when an operator or user of a CPy requests access to a PDS, the player locates the DS, reads and/or decodes identification content embedded within or otherwise associated with the DS, and queries the CM for authorization.  The CM reads and/or decodes IDC associated with the DS and identification associated with the player, consults a table or other listing of authorizations, and authorizes or denies access.  Optionally, prior to granting authorization for access to the DS, the CM further accesses CC associated with the DS, and confirms that any conditions specified by such CC to access by the user have been satisfied.  For example, the user may be required to provide consumer or other commercial or demographic information, or to indicate acceptance of sales or licensing terms, as a condition of access; or a maximum number of access events by an individual user(s) may not be exceeded.  Optionally, CEs and CMs may reside on separate computers, under control of separate Operating Systems (OSs), but may be operated or controlled by a single network service provider.  Optionally, CMs and CEs are commonly operated or controlled, the CM(s) control access to the CEs by users desiring to access the CEs (“Content Producers” (CPs)).  In one embodiment, CEs reside on a server attached to a network (e.g., the Internet).  Preferred CPys either reside on the accessing user’s own computer system or are accessed by the accessing user on a remote server via a computer network (e.g., the Internet).  Optionally, a user of a CPy is required to satisfy access requirements to the CPy (e.g., by logging on-to a CPy system through the use of user names and/or passwords).  Upon compliance with the access conditions (e.g., data entered by the user), the CPy is authorized or otherwise enabled by the CM to display presentation content.  In another aspect, PDSs are provided for controlled distribution and presentation (e.g., “syndication”) of electronic information.  Such data structures comprise PrC (e.g., images, text, or animation sequences, and IDC [e.g., IDC comprises unique identification codes embedded within or otherwise associated with the DS]).  The CM controls and monitors the access to and the use of PDSs resident on storage devices associated with a data library and a CE.  A CP (e.g., an Internet advertising firm or an individual wishing to post information on the World Wide Web), who wishes to create a PDS, requests authorization from the CM to access the CE.  The CM verifies the CP’s authority to access the CE and enables the CP to access the CE.  The CE then provides the CP with a User Interface (UI) suitable for creating new PDS, for modifying an existing DS, or for optionally modifying an externally-created DS.  The CP provides the CE with PrC and optionally any desired CC, (e.g., any commercial conditions or maximum number of accesses).  A user-accessor wishing to access PDS(s) stored in a data base accesses a CPy, for example by accessing a WSi controlled by or otherwise associated with the CM and/or a data library via a computer network (e.g., the Internet).  If a user and a CPy are given conditional authority to access the requested DS(s), the CPy reads the control data associated with the DS and queries the accessor for compliance action (e.g., the accessor may be required to accept a license agreement, to purchase an agreement, to a pay per view arrangement, or to provide consumer or demographic data) as a condition of accessing the PrC.  At this point, or if the payment method for selected content specified by the CM is a subscription payment or if the user selects a single payment method (e.g., a pay-per-view payment), the CM attempts to record the transaction to purchase the selected content to the user account control information contained in a Control Data Base (CDB).  The CE offers the user the choice to select a type of content to publish or to exit from the content publication subroutine.  In some embodiments, the user may be presented by the CE with a list of permissible content types obtained from the CDB.  If the user is allowed to choose between either a subscription payment or a single payment (e.g., pay per view), then the CPy presents the user with a form screen or other device which the user can use to input their choice of payment method.  The user will indicate a file type or other identifying aspect of electronic information to be encrypted in a PDS.  Once the user indicates a choice of content to be encrypted, then the user enters the content to be encrypted into the CE.  Entering the content may comprise:  typing content directly into a form; selecting the content from a list of computer files or software applications; or otherwise indicating to the CE the electronic information to be encrypted in a PDS.  After the user enters various accessing selections, the user is presented with a final confirmation option prior to publication of the content.  Upon confirmation, the content is published and made available to other CPys and users.  In one embodiment, the publication is accomplished by adding the newly created content to the list of available content in the DS library and storing content on the storage device associated with the DS library.  According to the invention, PDSs comprise presentation content, IDC, and preferably CC.  The IDC of a given DS is used to facilitate unique identification of the structure, to protect copyright, and to ensure appropriate attribution for the structure’s PrC.  Optionally, upon action by the CM in the event of attempted tampering, unauthorized use, or access, the IDC comprises coding or information which renders the PrC inaccessible.  The CC comprises creator/owner specified conditions or rules for access by users and/or CPys, and can include commercial propositions, licensing requirements, advertisements, etc.  It is envisioned that individual DSs, or distinct copies thereof, will be used, as for example stored or syndicated, by multiple libraries.  Viewing and syndication properties may be dynamically controlled by the DS owner, and can be modified “on the fly.”

19.	Another prior art teach information systems (e.g., Video On Demand (VOD) systems) that are capable of streaming a Program Content (PmC) selection to a great number of users or subscribers.  To provide the PmC requested by a subscriber, a video server retrieves the requested PmC from storage and transmits the PmC over a stream Distribution Network (DN) to a local Access Network (AN) (e.g., a cable television network).  The local AN supports a group or “neighborhood” of Subscriber Terminals (STs), and downloads the PmC to the requesting subscriber.  The subscriber may then view the requested PmC at their ST, on a display coupled to a set-top box, or any other subscriber equipment capable of extracting audio, video, and data signals from the PmC.  This invention provides distributing (i.e. streaming) packets of content (e.g., VOD, pay-per-view, MP3, digital broadcast, or any other content that may be streamed) from a common distribution source (e.g., a video stream server) to various types of ANs that have evolved and become standardized (e.g., the Internet, cable networks, LAN/WAN networks, digital subscriber lines DSL, satellite, and the like).  To service a wide subscriber base, the VOD systems currently implement different solutions for each type of AN.  In one embodiment, VOD systems that provide web-based video content along public and private Wide Area Networks (WAN) require distribution of content at a particular Quality of Service (QoS) (e.g., bit rate, medium latency, low bandwidth, and lower grade quality video [e.g., higher jitter]).  Alternatively, VOD systems that provide cable-based video along cable networks require a QoS having low latency, high bandwidth, and high quality video.  An apparatus is provided that is capable of streaming content to different types of ANs in an interactive information distribution system.  Initially, encapsulated content is received in accordance with an Internet Protocol (IP).  In an embodiment, the content is configured as a plurality of packets (e.g., MPEG-2, MPEG-4) contained in a payload of a Realtime Transport Protocol (RTP) packet within an IP packet.  The content is then transcoded into a format supported by a particular ST, and streamed over a distribution network to a remote server or to a ST that is coupled to the AN.  The apparatus is embodied as a stream caching server and a packet processor with the interactive distribution system.  By streaming PmC in a manner that is common for servicing various types of access networks and STs, a scalable streaming of content is provided to cable plants, Digital Subscriber Line (xDSL) plants, terrestrial DNs, satellite DNs, private networks, the Internet, and the like.  The storage of the content in IP format minimizes the amount of data conversion otherwise required to stream content between different types of networks.  Additionally, the payload of the RTP packet is sized as a “read” block to minimize latencies in retrieving and streaming content.  That is, the storage media read block size conforms to the optimal buffer size units of the current equalization of the stream servers.  Furthermore, since the content is stored at the stream cache servers as IP packets, a communications (i.e., protocol) stack is not required at either the input or output of the distribution network.  In another embodiment, a system comprises a local head-end, remote head-end(s), a stream DN, and ANs (collectively ANs) which are a plurality of subscriber equipment.  The DN serves as the “backbone” structure of the network and may include multiple physical layers (e.g., Synchronous Optical NETworks (SONET) and/or an Asynchronous Transfer Mode (ATM) type of network, as well as Virtual Private Networks (VPS)) over existing Internet backbones.  For example, a plurality of local head ends may be remotely located from each other, where provider(s) (e.g., long distance phone company) provides the stream DN connectivity there-between.  Furthermore, an Application Program (AP) such as a video player (e.g, Realaudio, Realvideo, Realplayer, and the like) may be stored at the head-end and streamed to a subscriber who is requesting content.  Streaming such an AP is much faster than having to download such an AP by using an FTP file or the like.  Therefore, the quality of control and operation from the perspective of the subscriber is greatly improved.  In addition, since the AP can be quickly downloaded from the stream server, the subscriber equipment (e.g., a set-top box) does not have to store such an AP permanently.

20.	Another prior art teach establishing common billing between a Multimedia Specific Operator (MSO) subscriber’s home network and access to On-Demand Content (ODC) through a client mobile device.  The ODC provided to a subscriber’s mobile device can be billed to the same MSO account held by the subscriber for the cable network services provided to the subscriber’s premises.  This allows for a convenient ‘bundling’ of services, obviating a need to pay for access to this additional ODC on a separate bill or billing account.  

21.	Another prior art teach that subscriber identifiers have a Common subscriber IDentifier (CommonID).  The CommonID means an identifier, by which the radio network controller can coordinate the corresponding paging requests of other nodes in a situation where the mobile station has connections with at least one other node.  The CommonID can be regarded as a kind of common part of separate subscriber identifiers or a sum of separate subscriber identifiers.

22.	Another prior art teach providing content from a Web Site (WSi) through CDNs selected by a Meta-Server (M-S).  In one embodiment, a WSi provides content (e.g., images, audio, and video) via a network (e.g., the Internet) and may dynamically select a Content Distribution Network(s) (CDN(s)) to distribute its content to remote user(s) upon request.  A CDN allows a WS to push content to the edge of the Internet using a large network containing thousands of caching servers that sit at the edge of those networks.  The usage of a CDN reduces the bandwidth demand on a WSi and provides flash-crowd protection by providing a significant cache in front of a WSi to service multiple simultaneous browser requests to that WSi.  Each CDN has a different caching and network architecture, has a DNS routing architecture, and has areas of increased/decreased efficiency in their service.  However, for the majority of users of the Internet (i.e., users living in the major metropolitan areas) covered by multiple CDNs, these CDNs are fungible commodities.  This creates an opportunity for a single WSi to develop a real-time switching mechanism between CDNs that optimizes costs and/or performance to remote users on the edge of the network.  The switch or selector may reside on or be connected to a “Meta-Server” (M-S) to create the effect of a “meta-CDN” that adds an additional level of intelligence to the caching features of the network.  As the number of CDNs increases, and as the build-out of the Internet infrastructure creates excess capacity, the cost of bandwidth is likely to decrease and the availability of bandwidth to increase.  In this embodiment, as costs vary or additional bandwidth is required, a WSi can either switch the CDN used or mix the CDNs used with specific Uniform Resource Locators (URLs) to retrieve objects (e.g., image, audio, video, text, and other files) on the WSi.  Typically, each CDN requires a subscribing WSi to use a special format for URLs referring to objects on the WSi which are accessed through the CDN.  The format used by each CDN is consistent.  The URL formats between CDNs are different but have a small set of components in common and require similar information from the WSi’s URL to be substituted into the respective CDN URL.  Consequently, a Simple String Substitution Algorithm (SSSA) with CDN specific parameters will typically allow a WSi to switch between the URLs from one CDN to another CDN when the URLs for web objects (e.g., images) are generated.  In a preferred embodiment, the orderly switching of CDN usage for multiple WSis may be facilitated through the use of a “Meta-Server” (M-S) that contains current, up-to-date information on CDN pricing and bandwidth availability, the necessary SSSAs for use with each CDN’s URL, and the selector (i.e., logic software/hardware) for selecting among the available CDNs.  Based on the pricing and bandwidth information, or other information (e.g., historical performance) of the CDN for requests of:  a particular type, a type of file (e.g., still, streaming, or other format), Service Level (SL) guarantees, customer preference weighting, or other selection criteria (e.g., as might be known and selected by those skilled in the art), the M-S may select and assign each of a plurality of WSis to CDN(s) with a percentage of traffic from the particular WSi to be provided through each available CDN.  Additionally, each of the subscribing WSis may periodically query the M-S regarding the CDNs currently assigned to it for distributing content.  If the WSi is directed to use a new CDN, the WSi can request and download the URL SSSA for the particular CDN from the M-S or alternatively obtain the URL from other means.  Once the CDN usage information is downloaded, the WSi can then switch between CDN usage based on the traffic percentage specified by the M-S and/or other means.  Other features of CDNs are to create a “meta-feature set” of the CDNs.  For instance, some CDNs provide the origin web server (i.e., the WSi) with location information describing the home country, region, or metropolitan area from where each request for WSi content originates.  The M-S may utilize this intelligence as part of the CDN selection process to vary CDN choice based on variables (e.g., the availability of a cache close to that location, or , if content is pushed to various caches, the availability of the requested content in a particular CDN cache).  Other request attributes that may be available from the CDNs include, but are not limited to, the specific network where the requesting client is attached, and the connection type of the client making the request (e.g., DSL, 56K dial-up, ISDN, cable modem).  The M-S may also use these request attributes to select the CDN with the appropriate content or the most proximate cache.  In an exemplary implementation, a M-S operating in a common network or meta-CDN contains:  two client systems, a CDN switch or M-S (“CDN Switcher”), two content distribution networks (CDN 1, CDN 2), a cache server in each Content Distribution Network (“CDN cache”), and a single server hosting the WS that offers the content (i.e., the WS server, “Origin Server”).  The “Origin Server” (OS) is a storage device containing Network Accessible Objects (NAO) (e.g., image, audio, video, and text files), executable program files, and other electronic content.  Client Systems (CSs) represent users systems connected to the network from which requests for content originate (e.g., a computer executing a browser for viewing the WSi hosted on the OS).  The CDN switch or M-S is a selection server for selecting the CDN(s).  In one implementation, the CS A requests an NAO from a CDN Switcher in response to a browser request for the object received at the WSi of CS A.  Based on various client request attributes and the CDN Switcher’s knowledge of the available CDNs, the CDN switcher analyzes the request to determine the most appropriate CDN.  It is assumed that the result of the analysis indicates that the best CDN for satisfying the request from CS A is CDN 1.  The CDN switcher returns a response to CS A informing that it must request the object from the CDN Cache X in CDN 1.  Next, the CS A requests the object from CDN Cache X in CDN 1.  If the CDN Cache X does not already contain the object, it requests the object from the OS.  The OS returns the NAO, stored in the NAO store, to CDN Cache X.  CDN 1 then returns the object to CS A.  In another embodiment, CS B requests the same NAO from the CDN switcher.  Based on various client request attributes associated with CS B and the CDN Switcher’s knowledge of the available CDNs, the CDN switcher analyzes the request to determine the most appropriate CDN.  The result of the analysis indicates that the best CDN for fulfilling the request of CS B is CDN 2 and returns a response to CS B informing that it must request the object from CDN Cache Y in CDN 2.  Next, the CS B requests the object from CDN Cache Y in CDN 2.  If CDN Cache Y does not already contain the object, it requests the object from OS.  The OS then returns the NAO, stored in NAO store, to CDN Cache Y, which in turn returns the object to CS B.  In an alternative embodiment, instead of receiving a request at the M-S, the request, for an object, is from a browser running on a CS and may be received directly at the OS.  The OS may then forward the request to the M-S, or CDN Switcher for analysis of the available CDNs and a determination of the optimum CDN.  The M-S can then return the request along with the identity of the optimal CDN to the OS.  The OS forwards the request to the appropriate CDN as selected by the M-S.  Next, the selected CDN checks its cache for the requested object and, if available, provides it to the requested CS.  If the object is not available in the cache, the CDN requests the object from the OS to place the object into the cache for future use, otherwise (or afterwards) the CDN provides the requested object to the requesting CS.

23.	Another prior art teach a system for efficiently controlling the distribution of Digital Media (DM) content to a remote receiving device while preserving usage permissions and/or restrictions defined by a Content Provider (CP).  The distribution control method includes a simplified URI (such as a Web Site [WiS] URL) along with the core content in the DM delivered to the device.  The device may then access an authorizing WSi in order to determine whether the device is in compliance with the Rules and/or Restrictions (RsRs) of the core content.  If the device is in compliance, it may access the content.  If the device fails the compliance text, provisions may be offered to an end user to put the device into a condition allowing access to the content.  The growing availability of both stationary and portable digital devices in the global marketplace has created a surging demand for up-to-date information delivered directly to the consumer.  In at least one effort to address this growing market, Digital Video Broadcasting (DVB) is being implemented worldwide to facilitate delivery of high quality digital video content through various outlets.  The initial standard to terrestrial digital video broadcasting systems, DVB-T, was approved in 1995, and have been implemented in many countries worldwide.  Building on the success of this original benchmark, the proliferation of various handheld digital devices has spawned a robust interest in delivering similar digital video content to portable units.  For example, DVB-H is an extension of the DVB-T standard that targets low-power mobile device to receive digital programming.  This handheld standard includes a major portion of old DVB-T standard with some modifications, and delivers content mainly utilizing IP over MPEG2 transport stream to mobile devices and handheld computers without having to utilize the cellular network traditionally employed by these devices.  While the potential to deliver digital video content to a wide array of both “stationary” and “mobile” consumers fulfills a desired need in the marketplace, it has also bred some controversy.  Digital information, unlike its analog predecessor, does not degrade over time or through copying.  A digital file can be copied indefinitely, and each copy will inherit the exact same quality as the initial source. Therefore, CPs, such as the studios represented by Motion Picture Association of America (MPAA), broadcasters, publishers of books and magazines, etc. seek to distribute their content in a fashion controlled by various usage rules that limit how the media is accessed and/or duplicated.  One limitations that is often employed to limit the distribution of content is the current location of the device receiving or rendering the content.  CPs often insist that being able to distribute content so that it is confined only to certain geographical areas.  One example of this is the region coding system designed for DVDs, which allows movies to be released to different regions at different times.  The same applies to digital TV broadcasting.  Broadcasting rights are territorial by nature.  The rights to broadcast content are typically sold on the basis of the size of the potential audience, and therefore the broadest signals are to be confined to the area (e.g., country) in which the broadcaster has the right to broadcast.  In some cases (e.g., sports events like football), the broadcasting is blocked for the local area around the stadium to entice people to buy the ticket to the actual game instead of watching it on TV.  As home networks and broadband Internet connectivity become widely deployed, it will become easier to transfer content files recorded from broadcasts to a different location, or to access the broadcast content from a different location by streaming it live over the Internet.  Thus, the device that is rendering the content is not necessarily in the same location, or event in the same geographical area, as the device that received the broadcast.  To the user, this gives the benefit of being able to consume the content regardless of time and place, but from the CP’s perspective it increases the risk that the content will be used in an area where the usage is not allowed.  This has prompted CPs to ask for technical solutions that prevent remote access altogether by confining the content to a local environment (e.g., a single home network).  However, this has the downside that remote access will be prevent also in the area in which consuming the content would otherwise be permissible.  In view of the need to enforce rules protecting content based on geographic restrictions, the CPs have been hesitant to support remote access because enforcing usage restrictions is difficult.  A handheld device capable of remote access may be anywhere at anytime, and the status quo does not provide an effective method for both determining this location and enforcing a RsRs based on this information.  What is needed is an efficient and effective way for controlling digital video content delivered to remotely located, possibly unidentified digital devices so that the current device condition may be obtained and RsRs may be enforced in regard to the current device condition.  Further, the enforcement of these RsRs should be carried out in a manner that is not hostile to the end consumer, and may, if appropriate, offer options to put the receiving device into compliance so as to enable the digital video content to be accessed.  In an embodiment, a computer program and system are provided for both efficiently and effectively controlling the distribution of Digital Content (DC) to a remotely located remote device.  The distribution method alleviate the burden of communicating all of the information related to usage RsRs as part of the DM signal.  This information may include permitted to excluded geographic areas in a variety of different formats, temporal restrictions, identification related restrictions, copy restrictions, etc.  Instead, a simplified URL (such as a WSi URL) is include along with the core DC.  The receiving device may utilize the URI to access an authorizing WSi from which usage RsRs may be obtained.  This information is used to determine whether the device is in a compliant condition and may access the cone content.  In an embodiment, while more and more content items (e.g., television, movies, live performances, books, magazines, etc.) are being distributed electronically, the concept of controlling the rights of DM is not a new concept.  Digital Transmission Content Protection (DTCP) over Internet Protocol (IP) is a DC protection system currently being implemented in the marketplace.  The CP or an intermediary party may provide DC (e.g., live video [streaming], previously recorded video, audio, games, data files containing text and pictures, etc. to various users.  The intermediary party may receive content from the CP and specialize in the distribution aspect of the marketplace.  The service provider may deliver the DC directly from the source, or may concentrate or accumulate various files from different CPs or intermediary parties and distribute them as a package to the end user.  In an embodiment, a Global Positioning System (GPS) is a system that may be included in a Wireless Communication Device (WCD) to provide geographical location information.  The GPS may include components allowing the WCD to calculate its global coordinates based on signals sent from orbiting satellites or radio towers.  This information may be used or displayed by a User Interface (UI) to inform a user of the current position of the WCD.  In another embodiment, a liability involved in using a remote WSi to authorize access to protected content is outside interference by actors which malicious intentions (e.g., a person seeking to by-pass geographical restrictions or copy protection RsRs, such as a computer hacker, may attempt to redirect the device from authorizing the WSi to an entirely different WSi).  In an embodiment, a malicious attack (e.g., re-direction) can be circumvented.  A number of different elements of the content delivery system may be encrypted or secured, and in this way, the re-direction of a device to another site is made much more difficult.  For example, content may be encrypted so that the identity of the authorizing WSi must first be decrypted on the device in order to gain access.  The authorizing WSi may also be encrypted, or may be validated with a signature.  Overall, any authorization to access protected content may first be authenticated by the device before access is granted to the content.  

24.	And, another prior art teach electronic system and method coupling live event ticketing and interactive entries with the sale, distribution, and transmitting of event recordings.  This disclosure provides electronically associating one or any combination of the production, balancing, editing, transmission, distribution, and sale of live event “Recordings” with the sale of a “ticket” (defined to include any entrance payment/receipt, [tournament] entrance fee or logged placed bet) to or during the event, such that both or either of a ticket purchaser and/or non-ticket purchaser are able to automatically acquire a Recording or participate in interactive retrieval systems at a terminal device when connected to the Internet or wireless network.  The advent of the digital age has demonstrated that any content or event (including live as performed content) that can be recorded and transformed into “bits” is a valuable, marketable, commodity.  In the past, major studios, record labels, and production companies controlled what live content would be produced for distribution to the public.  Except for live or tape-delivered grandiose television/cable productions, certain news coverage, and special radio broadcasters, the live experience was limited to ticket holders/audience members.  Now, however, live content is inexpensive to digitally record.  Virtually any lay person can create a quality digital live recording of any event of public or private interest on simple equipment and then upload the recording over a telecommunications network.  Such upload will result in free content ownership not only for the recorders, but also for any other interested user.  Once the recording is uploaded, then, it is game for others to copy and own it without payment.  The unauthorized digital transmission and re-transmission Peer to Peer (PtoP) or Business to Business (BtoB) of pre-recorded studio titles, albums, and other derivative tie-in merchandise over the Internet since 1998 has virtually crippled the music industry.  “Wi-Fi” now enables hook-up to the Internet without a wire.  Podcasts carried through W-Fi or satellite radio may not be far off.  Clipcasts (transmissions of content to mobile phones) will shortly follow.  In spite of the spiraling decline in retail CD sales since 1998, the live concert market is surging.  In spite of this, to date, the full recording impulse buying potential of the live concert audience remains unchanged.  For these reasons, a necessary premise of the instant disclosure is that any viable market solution for live recording release must be inextricably associated with full royalty accounting, rights clearance, and the equitable allocation of recording revenues among all those involved in production of the live event.  In embodiments, intelligent apparatuses are disclosed for the immediate multimedia and electronic global ordering, sale, management, and authenticated distribution of live event content recordings by all means of delivery, transmission, and retrieval now known or hereafter devised both ON and OFF site from where the live event takes place.  With respect to distribution of live music, entertainment, and event “Recordings”, the disclosed reveal means that expedite and associate necessary and value added steps in the production, packaging, broadcasting, and administration process.  With the instant disclosure, packaging will be in either fixed or encoded format with delivery over any available telecommunication networks, by hand, or regular mail.  The instant disclosure further provides wholly independent but integrated means for digitally mastering and balancing live recordings via storage of a plurality of content analysis algorithms that analyze and manipulate audio information with our without video in a database and/or a “live” basis as additional information is received.  By definition, “Recording” or “Live Recording” as used is defined to mean any audio, video, or audiovisual material or data based on signals or content emanating, derived from or representative of the live event or any part thereof, or an occurrence pre- or post-event that is related to it including as it is packaged for sale and distribution in any medium.  Typically, a “Recording” is stored, thereafter balanced, edited or otherwise revised in digital, analog, or other format, and transmitted by a means of distribution, e.g., broadcast signal, radio, over-the-air television, scrambled signal, cable, Internet, text messenger, podcast, satellite radio broadcast, clip-cast, regular mail, hand delivery, wire, cellular/wireless (so-called “Wi-Fi”), or by any other means now known or to be hereafter devised.  Retrieval of a Recording in any format for purposes of this disclosure will occur ON or OFF site from where the live event takes place including immediately after the event ends at enabled location-based intelligent terminals/kiosks, home terminals, portable personal devices, from a third-party distributor (e.g., an online subscription service, producer, or podcaster) and on mobile phones.  The instant disclosure presents a technological solution to deter the unauthorized sale and/or upload of shared digital files by offering downloaders fresh content of featured artists to compete with their previous studio Recordings that are now being shared for free and crippling the Recording industry.  To summarize, a Recording of a live event or any part of a live event (including spliced, edited, and/or derivative special order versions thereof) is ordered before, during, or after the event by a buyer who has attended the event or by non-attendant buyer by any available means including by using an appropriate Website or enabled hand-held device including a cellular telephone.

25.	According to Dictionary, “recorded” is defined as “(of sound or a performance) converted into a permanent form for subsequent reproduction or broadcast.”  

26.	According to Dictionary, “recording” is defined as “the action or process of recording sound or a performance for subsequent reproduction or broadcast.”

27.	In summary, nowhere do the prior art Hernandez, Son, Margolus, Valko, Alve, Gurvey, Gazdzinski, Rajaniemi, Ma, Ball, Champagne, Chaudhri, Denny, Flynn, Girouard, Lynn, Monteiro, Watson, Ho, Inoue, Joshi, Grecco, and Gurvey explicitly mention or disclose the unique combination of elements listed above.  The definitions provided above and the specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., to record, recording, been/previous recorded, previous activity) over the prior arts.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

28.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	April 2, 2021